In a claim to recover damages for personal injuries, the State of New York appeals from a judgment of the Court of Claims (Orlando, J.), dated December 27, 1983, which awarded the claimant the principal sum of $750,000 for injuries sustained while confined at a State psychiatric facility.
Judgment affirmed, with costs.
On a prior appeal (Gunnarson v State of New York, 95 AD2d 797), this court affirmed an interlocutory judgment of the Court of Claims (Amann, J.), which found that the personal injuries sustained by the claimant, while she was a patient at Pilgrim Psychiatric Center, resulted from the negligence of the defendant, and ordered an assessment of damages. At the trial on damages, claimant amply demonstrated that her injuries are severe and of a permanent nature, such as to cause disability and loss of normal function. Therefore, the ruling of the Court of Claims should not be disturbed. Mollen, P. J., Bracken, Niehoff and Rubin, JJ., concur.